
	

113 S698 IS: Line of Duty Act of 2013
U.S. Senate
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 698
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2013
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To protect prosecutors, judges, law enforcement officers,
		  and their families.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Line of Duty Act of
			 2013.
		2.Protection for
			 prosecutors and judges
			(a)Modifications
			 to the community oriented policing services programSection
			 1701(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968
			 (42 U.S.C. 3796dd(b)) is amended—
				(1)in paragraph
			 (16), by striking and at the end;
				(2)by redesignating
			 paragraph (17) as paragraph (18);
				(3)by inserting
			 after paragraph (16) the following:
					
						(18)to train and
				provide security details for prosecutors and judges, including their immediate
				families, involved in cases that raise substantial concerns of retaliation or
				intimidation through violent acts; and
						;
				and
				(4)in paragraph
			 (18), as so redesignated, by striking (16) and inserting
			 (17).
				(b)Modifications
			 to the edward byrne memorial justice assistance grant
			 programSection 501(a)(1) of title I of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3751(a)(1)) is amended by adding at the
			 end the following:
				
					(H)Prosecutorial and
				judicial security details and
				programs.
					.
			3.Justice for
			 prosecutors, judges, law enforcement officers, and their families
			(a)Killing of
			 prosecutors, judges, and law enforcement officers
				(1)OffenseChapter
			 51 of title 18, United States Code, is amended by adding at the end the
			 following:
					
						1123.Killing of
				federally funded prosecutors, judges, and law enforcement officers
							(a)DefinitionsIn
				this section—
								(1)the terms
				Federal law enforcement officer and United States
				judge have the meanings given those terms in section 115;
								(2)the term
				federally funded public safety officer means a public safety
				officer or judicial officer for a public agency that—
									(A)receives Federal
				financial assistance; and
									(B)is an agency of
				an entity that is a State of the United States, the District of Columbia, the
				Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the
				Commonwealth of the Northern Mariana Islands, or any territory or possession of
				the United States, an Indian tribe, or a unit of local government of that
				entity;
									(3)the term
				firefighter includes an individual serving as an official
				recognized or designated member of a legally organized volunteer fire
				department and an officially recognized or designated public employee member of
				a rescue squad or ambulance crew;
								(4)the term
				judicial officer means a judge or other officer or employee of a
				court, including prosecutors, court security, pretrial services officers, court
				reporters, and corrections, probation, and parole officers;
								(5)the term
				law enforcement officer means an individual, with arrest powers,
				involved in crime or juvenile delinquency control or reduction or enforcement
				of the laws;
								(6)the term
				public agency includes a court system, the National Guard of a
				State to the extent the personnel of that National Guard are not in Federal
				service, and the defense forces of a State authorized by section 109 of title
				32; and
								(7)the term
				public safety officer means an individual serving a public agency
				in an official capacity, as a law enforcement officer, as a firefighter, as a
				chaplain, or as a member of a rescue squad or ambulance crew.
								(b)OffenseIt
				shall be unlawful for any person to—
								(1)kill, or attempt
				or conspire to kill—
									(A)a United States
				judge;
									(B)a Federal law
				enforcement officer; or
									(C)a federally
				funded public safety officer while that officer is engaged in official duties,
				or on account of the performance of official duties; or
									(2)kill a former
				United States judge, Federal law enforcement officer, or federally funded
				public safety officer on account of the past performance of official
				duties.
								(c)PenaltyAny
				person that violates subsection (b) shall be fined under this title and
				imprisoned for any term of years not less than 30, or for life, or, if death
				results and the offender is prosecuted as a principal, may be sentenced to
				death.
							.
				(2)Clerical
			 amendmentThe table of sections for chapter 51 of title 18,
			 United States Code, is amended by adding at the end the following:
					
						
							1123. Killing of federally funded prosecutors, judges, and law
				enforcement
				officers.
						
						.
				(b)Fugitives from
			 justice
				(1)OffenseChapter
			 49 of title 18, United States Code, is amended by adding at the end the
			 following:
					
						1075.Flight to
				avoid prosecution for killing prosecutors, judges, and law enforcement
				officials
							(a)OffenseIt shall be unlawful for any person to move
				or travel in interstate or foreign commerce with intent to avoid prosecution,
				or custody or confinement after conviction, under the laws of the place from
				which the person flees or under section 1114 or 1123, for a crime consisting of
				the killing, an attempted killing, or a conspiracy to kill a Federal judge or
				Federal law enforcement officer (as those terms are defined in section 115), or
				a federally funded public safety officer (as that term is defined in section
				1123).
							(b)PenaltyAny person that violates subsection (a)
				shall be fined under this title and imprisoned for any term of years not less
				than 10, in addition to any other term of imprisonment for any other offense
				relating to the conduct described in subsection
				(a).
							.
				(2)Clerical
			 amendmentThe table of sections for chapter 49 of title 18,
			 United States Code, is amended by adding at the end the following:
					
						
							1075. Flight to avoid prosecution for killing prosecutors,
				judges, and law enforcement
				officials.
						
						.
				(c)Aggravating
			 factors for homicideSection 3592(c) of title 18, United States
			 Code, is amended by inserting after paragraph (16) the following:
				
					(17)Killing of a
				prosecutor, judge, law enforcement officer, or first
				responderThe defendant killed or attempted to kill a person who
				is authorized by law—
						(A)to engage in or
				supervise the prevention, detention, or investigation of any criminal violation
				of law;
						(B)to arrest,
				prosecute, or adjudicate an individual for any criminal violation of law;
				or
						(C)to be a
				firefighter or other first
				responder.
						.
			(d)Federal review
			 of State conviction for murder of a law enforcement officer or judge
				(1)In
			 generalSection 2254 of title 28, United States Code, is amended
			 by adding at the end the following:
					
						(j)(1)For an application for
				a writ of habeas corpus on behalf of a person in custody pursuant to the
				judgment of a State court for a crime that involved the killing of a public
				safety officer (as that term is defined in section 1204 of the Omnibus Crime
				Control and Safe Streets Act of 1968 (42 U.S.C. 3796b)) or judge, while the
				public safety officer or judge was engaged in the performance of official
				duties, or on account of the performance of official duties by or status as a
				public safety officer or judge of the public safety officer or judge—
								(A)the application shall be subject to
				the time limitations and other requirements under sections 2263, 2264, and
				2266; and
								(B)the court shall not consider claims
				relating to sentencing that were adjudicated in a State court.
								(2)Sections 2251, 2262, and 2101 are the
				exclusive sources of authority for Federal courts to stay a sentence of death
				entered by a State court in a case described in paragraph
				(1).
							.
				(2)RulesRule
			 11 of the Rules Governing Section 2254 Cases in the United States District
			 Courts is amended by adding at the end the following: Rule 60(b)(6) of
			 the Federal Rules of Civil Procedure shall not apply to a proceeding under
			 these rules in a case that is described in section 2254(j) of title 28, United
			 States Code..
				(3)Finality of
			 determinationSection 2244(b)(3)(E) of title 28, United States
			 Code, is amended by striking the subject of a petition and all
			 that follows and inserting: reheard in the court of appeals or reviewed
			 by writ of certiorari..
				(4)Effective date
			 and applicability
					(A)In
			 generalThis section and the amendments made by this section
			 shall apply to any case pending on or after the date of enactment of this
			 Act.
					(B)Time
			 limitsIn a case pending on the date of enactment of this Act, if
			 the amendments made by this section impose a time limit for taking certain
			 action, the period of which began before the date of enactment of this Act, the
			 period of such time limit shall begin on the date of enactment of this
			 Act.
					(C)ExceptionThe
			 amendments made by this section shall not bar consideration under section
			 2266(b)(3)(B) of title 28, United States Code, of an amendment to an
			 application for a writ of habeas corpus that is pending on the date of
			 enactment of this Act, if the amendment to the petition was adjudicated by the
			 court prior to the date of enactment of this Act.
					(e)Special
			 penalties for assaulting a Federal prosecutor, judge, or law enforcement
			 officer
				(1)In
			 generalSection 111 of title 18, United States Code, is amended
			 to read as follows:
					
						111.Assaulting or
				interfering with certain officers or employees
							(a)Officers and
				employees
								(1)In
				generalIt shall be unlawful for any person to—
									(A)assault or
				interfere with an officer or employee described in section 1114, while such
				officer or employee is engaged in, or on account of the performance of,
				official duties;
									(B)assault or
				interfere with an individual who formerly served as an officer or employee
				described in section 1114 on account of the performance of official duties;
				or
									(C)assault or
				interfere with an individual on account of the current or former status of the
				individual as an officer or employee described in section 1114.
									(2)PenaltyAny
				person who violates paragraph (1), shall be—
									(A)fined under this
				title;
									(B)(i)in the case of an
				interference or a simple assault, imprisoned for not more than 1 year;
										(ii)in the case of an assault
				involving actual physical contact or the intent to commit any other felony,
				imprisoned for not more than 10 years;
										(iii)in the case of an assault
				resulting in bodily injury, imprisoned for not more than 20 years; or
										(iv)in the case of an assault
				resulting in substantial bodily injury (as that term is defined in section
				113), or if a dangerous weapon was used or possessed during and in relation to
				the offense (including a weapon intended to cause death or danger but that
				fails to do so by reason of a defective component), imprisoned for not more
				than 30 years; or
										(C)fined under
				subparagraph (A) and imprisoned under subparagraph (B).
									(b)Law enforcement
				officers and judges
								(1)In
				general
									(A)Substantial
				bodily injuryIf the victim of an assault punishable under this
				section is a Federal law enforcement officer or a United States judge (as those
				terms are defined in section 115) and the assault resulted in substantial
				bodily injury (as that term is defined in section 113), the offender shall be
				punished by a fine under this title and imprisonment for not less 5 years nor
				more than 30 years.
									(B)Serious bodily
				injuryIf the victim of an assault punishable under this section
				is a Federal law enforcement officer or a United States judge (as those terms
				are defined in section 115) and the assault resulted in serious bodily injury
				(as that term is defined in section 2119(2)), or a dangerous weapon was used or
				possessed during and in relation to the offense, the offender shall be punished
				by a fine under this title and imprisonment for any term of years not less than
				10 or for life.
									(2)Imposition of
				punishmentEach punishment for criminal conduct described in this
				subsection shall be in addition to any other punishment for other criminal
				conduct during the same criminal
				episode.
								.
				(2)Technical and
			 conforming amendmentThe table of sections for chapter 7 of title
			 18, United States Code, is amended by striking the item relating to section 111
			 and inserting the following:
					
						
							111. Assaulting or interfering with certain officers or
				employees.
						
						.
				(f)Special
			 penalties for retaliating against a Federal prosecutor, judge, or law
			 enforcement officer by murdering or assaulting a family member
				(1)In
			 generalSection 115 of title 18, United States Code, is
			 amended—
					(A)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively; and
					(B)by inserting
			 after subsection (b) the following:
						
							(c)(1)If an offense
				punishable under this section is committed with the intent to impede,
				intimidate, or interfere with a Federal law enforcement officer or a United
				States judge while that officer or judge is engaged in the performance of
				official duties, with the intent to retaliate against that officer or judge or
				a person who formerly served as such an officer or judge on account of the
				performance of official duties, or with the intent to retaliate against an
				individual on account of the current or former status of the individual as such
				an officer or judge, the offender shall be punished—
									(A)in the case of murder, attempted
				murder, conspiracy to murder, or manslaughter, as provided in section
				1114(1);
									(B)in the case of kidnapping, attempted
				kidnapping, or conspiracy to kidnap, as provided in section 1201(a);
									(C)in the case of an assault resulting in
				bodily injury or involving the use or possession of a dangerous weapon during
				and in relation to the offense, as provided for a comparable offense against a
				Federal law enforcement officer or United States judge under section 111;
				and
									(D)in the case of any other assault or
				threat, by a fine under this title and imprisonment for not more than 10
				years.
									(2)Each punishment for criminal conduct
				described in this subsection shall be in addition to any other punishment for
				other criminal conduct during the same criminal
				episode.
								.
					(2)Technical and
			 conforming amendments
					(A)Section 119(b)(4)
			 of title 18, United States Code, is amended by striking section
			 115(c)(2) and inserting section 115.
					(B)Section
			 2237(e)(1) of title 18, United States Code, is amended by striking in
			 section 115(c) and inserting in section 115.
					(C)Section 5(a) of
			 the Act entitled ‘‘An Act to promote the development of Indian arts and crafts
			 and to create a board to assist therein, and for other purposes’’ (25 U.S.C.
			 305d) is amended by striking in section 115(c) and inserting
			 in section 115.
					4.Self-defense
			 rights for prosecutors, judges, and law enforcement officers
			(a)In
			 generalChapter 203 of title 18, United States Code, is amended
			 by inserting after section 3053 the following:
				
					3054.Authority of
				judges, prosecutors, and law enforcement officers to carry
				firearmsSubject to such
				regulations as the Attorney General shall prescribe regarding training and
				proficiency in the use of firearms, any officer, agent, or employee of the
				United States, a State, or a political subdivision thereof, who is authorized
				by law to engage in or supervise the prevention, detection, investigation,
				prosecution, or adjudication of any violation of law may carry firearms. Such
				authority to carry firearms shall extend, but not be limited to presence within
				any building or structure classified as a Federal facility or Federal court
				facility, as those terms are defined under section 930, and any grounds
				appurtenant to such a facility, where such possession is otherwise authorized
				by law and incident to the lawful performance of the official duties of that
				person.
					.
			(b)Carrying of
			 concealed firearms by qualified law enforcement officersSection
			 926B(e)(2) of title 18, United States Code, is amended by inserting any
			 magazine and after includes.
			(c)Carrying of
			 concealed firearms by qualified retired law enforcement
			 officersSection 926C(e)(1)(B) of title 18, United States Code,
			 is amended by inserting any magazine and after
			 includes.
			(d)School
			 zonesSection 922(q)(2)(B)(vi) title 18, United States Code, is
			 amended by inserting , a qualified law enforcement officer (as defined
			 in section 926B(c)), or a qualified retired law enforcement officer (as defined
			 in section 926C(c)) before the semicolon.
			(e)Regulations
			 requiredNot later than 60 days after the date of enactment of
			 this Act, the Attorney General shall promulgate regulations allowing persons
			 described in section 3054 of title 18, United States Code, to possess firearms
			 in a manner described by that section. With respect to Federal justices,
			 judges, bankruptcy judges, and magistrate judges, such regulations shall be
			 prescribed after consultation with the Judicial Conference of the United
			 States.
			(f)Technical and
			 conforming amendmentThe table of sections for chapter 203 of
			 title 18, United States Code, is amended by inserting after the item relating
			 to section 3053 the following:
				
					
						3054. Authority of judges, prosecutors, and law enforcement
				officers to carry
				firearms.
					
					.
			5.Limitation on
			 damages incurred during commission of a felony or crime of violence
			(a)In
			 generalSection 1979 of the Revised Statutes (42 U.S.C. 1983) is
			 amended by—
				(1)striking
			 except that in any action and all that follows through
			 relief was unavailable. and inserting the
			 following:
					
						except
			 that—(1)in any action
				brought against a judicial officer for an act or omission taken in the judicial
				capacity of that officer, injunctive relief shall not be granted unless a
				declaratory decree was violated or declaratory relief was unavailable;
				and
						(2)in any action
				seeking redress for any deprivation that was incurred in the course of, or as a
				result of, or is related to, conduct by the injured party that, more likely
				than not, constituted a felony or a crime of violence (as that term is defined
				in section 16 of title 18, United States Code) (including any deprivation in
				the course of arrest or apprehension for, or the investigation, prosecution, or
				adjudication of, such an offense), a court may not award damages other than for
				necessary out-of-pocket expenditures and other monetary
				loss.
						;
				and
				(2)indenting the
			 last sentence as an undesignated paragraph.
				(b)Attorney's
			 feesSection 722(b) of the Revised Statutes (42 U.S.C. 1988(b))
			 is amended by striking except that in any action and all that
			 follows and inserting the following:
				
					except
			 that—(1)in any action
				brought against a judicial officer for an act or omission taken in the judicial
				capacity of that officer, such officer shall not be held liable for any costs,
				including attorneys fees, unless such action was clearly in excess of the
				jurisdiction of that officer; and
					(2)in any action
				seeking redress for any deprivation that was incurred in the course of, or as a
				result of, or is related to, conduct by the injured party that, more likely
				than not, constituted a felony or a crime of violence (as that term is defined
				in section 16 of title 18, United States Code) (including any deprivation in
				the course of arrest or apprehension for, or the investigation, prosecution, or
				adjudication of, such an offense), the court may not allow such party to
				recover attorney's
				fees.
					.
			6.Self-defense
			 rights for Federal correctional workers
			(a)In
			 generalChapter 303 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					4049.Secure
				firearms storage for Federal correctional workersThe Director of the Bureau of Prisons shall
				ensure that each Federal penal or correctional institution provides a secure
				firearms storage area for use by all persons employed by the Bureau of Prisons
				at the institution who are authorized to carry a firearm, or allow such persons
				to store firearms in a vehicle lockbox approved by the
				Director.
					.
			(b)Clerical
			 amendmentThe table of sections for chapter 303 of title 18,
			 United States Code, is amended by adding at the end the following:
				
					
						4049. Secure firearms storage for Federal correctional
				workers.
					
					.
			
